Citation Nr: 0909215	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right eye 
blindness.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
February 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, in which service connection for right eye 
blindness and migraine headaches was denied.

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in February 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified that he sustained injury to his right 
eye while playing basketball during break on active service.  
One of the other players struck him in the right eye with his 
elbow.  He testified that it didn't bother him much at the 
time, although it hurt and did swell into a knob.  He was 
subsequently assigned to embassy duty.  Shortly after 
discharge, he was examined and found to require glasses.  
Since then his right eye vision has deteriorated.  Concerning 
the claimed migraine headaches, the Veteran testified he 
received treatment for headaches during his active service 
and that the condition has existed consistently since that 
time to the present.  The Veteran's testimony is found to be 
credible.

Available service treatment records corroborate the Veteran's 
testimony.  His report of medical examination at entrance to 
active service shows no findings of any defects, diagnoses, 
or abnormalities in the eyes or neurological system.  Vision 
was reported as 20/20 bilaterally.  Service treatment records 
reveal that the Veteran was assigned to embassy duty, 
including in Nairobi.  He was treated for chronic headaches.  
His report of medical examination at discharge from active 
service shows an abnormal right eye with a nodule, albeit 
with 20/20 vision.  

VA and private treatment records show that the Veteran has 
required treatment for a headache disorder, and that he has 
decreased vision, anisocoria, and optic disc pallor of the 
right eye.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

The case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination to determine the nature, 
extent, and etiology of his claimed right 
eye disability and migraine headaches. All 
indicated tests and studies should be 
performed.  The claims folder, the 
transcript of the February 2009 hearing, 
and a copy of this remand must be provided 
to the examiner in conjunction with the 
examination. 

It is noted that the Board accepts the 
Veteran's version of events concerning his 
right eye injury and inservice treatment 
of headaches, and of the continuity of his 
symptoms and treatment for both conditions 
from discharge from active service to the 
present.  Moreover, the service treatment 
records show inservice treatment for 
headaches, and that the Veteran had an 
abnormal right eye at discharge from 
active service.  




The examiner is to provide the following 
opinions:

a)	is it at least as likely as not that 
any diagnosed right eye disability is 
the result of active service or any 
incident therein, including the 
inservice injury to the right eye or, 
in the alternative, had its onset 
during active service?

b)	is it at least as likely as not that 
any diagnosed headache disability had 
its onset during active service or, is 
the result of the Veteran's inservice 
right eye injury or, is otherwise the 
result of active service or any 
incident therein?

All opinions expressed must be supported 
by complete rationale.

2. After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
Veteran's claims for a right eye 
disability and migraine headaches with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the Veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



